Citation Nr: 1447727	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-19 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition and schizophrenia, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Michelle Marshall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In that rating decision, the RO continued a previous denial of service connection for a nervous condition, schizophrenia because new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at an April 2013 Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  At the Board hearing, the Veteran submitted additional evidence accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2014).



FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for a nervous condition because evidence sufficient to reopen the previously denied claim was not submitted.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision. 

2.  The evidence submitted since the August 2004 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder.

3.  The Veteran's current schizophrenia disability commenced during his active military service.


CONCLUSIONS OF LAW

1.  The August 2004 RO decision, which denied reopening of the Veteran's claim of service connection for a nervous condition, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the previously claim of service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed an application to reopen his claim for entitlement to service connection for a psychiatric disorder in January 2004.  In August 2004, the RO denied the claim of service connection for a nervous condition because the evidence that had been submitted was not new and material.  The Veteran was notified of the decision and his appellate rights by a letter that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b).  Additionally, the Veteran did not appeal the decision.  Thus, the August 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2004 decision included the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and the Veteran's statements.  Notably, while the VA and private treatment records consistently show that the Veteran was treated for a psychiatric disorder, to include hospital admissions for schizophrenia, the records did not provide a link between the Veteran's psychiatric disorder and his military service.

Evidence received since the August 2004 decision includes letters from the Atterbury Job Corps Center, the Veteran's testimony at the April 2013 Board hearing, and an August 2010 letter from a private psychologist, Dr. R.D.  Importantly, Dr. R.D.'s letter indicates that the Veteran's current psychiatric disorder is related to his military service.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for an acquired psychiatric disorder.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed below.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

The Veteran has a current diagnosis of schizophrenia.  Thus, the determinative question in this case is whether the Veteran's schizophrenia was incurred in or is otherwise related to his military service.

Post-service treatment records show that the Veteran had ongoing treatment for schizophrenia.  However, until Dr. R.D. provided his medical opinion, there was no evidence beyond the Veteran's own assertions and history that his current psychiatric disorder was incurred in or related to his military service.

In his August 2010 letter, Dr. R.D. opined on whether or not the Veteran's schizophrenia was caused by or first manifested while in service.  Dr. R.D. reviewed the Veteran's claims file and then stated that some of the in-service behaviors and problems noted in the file "are more probable than not a reflection of a prodromal phase of schizophrenia."  Dr. R. D. specifically noted the following examples: having a motivational problem, being late for formation, moving around while at the position of attention, having a "don't care attitude," seeming to daydream during briefing, difficulties maintaining parade rest, trouble maintaining eye contact, not paying attention, and being "unmotivated."  In his letter, Dr. R.D. cited the DSM-IV regarding the median age of onset of schizophrenia, characteristic symptoms of schizophrenia, negative symptoms including avolition, affective flattening including poor eye contact and reduced body language, and relatively mild or subthreshold forms of positive, prodromal symptoms.

Dr. R.D. explained that the Veteran's being "unmotivated" is evidence of the symptoms of avolition, which is a symptoms of schizophrenia.  Based on his review of the evidence, Dr. R.D. concluded that the Veteran's schizophrenia was first manifested while he was in the military.  

Therefore, the evidence is at least in equipoise as to whether the Veteran's schizophrenia was incurred during active military service.  Any reasonable doubt on this issue is resolved in favor of the Veteran.  Accordingly, service connection for an acquired psychiatric disorder, to include a nervous condition and schizophrenia, has been established.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

The Veteran's claim of service connection for an acquired psychiatric disorder, to include a nervous condition and schizophrenia, is reopened, and service connection for that disability is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


